DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/22/2022, 07/18/2022, and 10/04/2022 were filed after the mailing date of the Non-Final Office Action on 06/06/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment of 09/07/2022 has been entered.
Disposition of claims: 
Claims 2 and 6 have been canceled.
Claims 1, 3-5, and 7-20 are pending.
Claims 1, 3-4, and 7-8 have been amended.
The rejection of claim 2 under 35 U.S.C. 112(b) set forth in the last Office Action is moot due to the cancellation of claim 2.
The amendments of claims 1, 3-4, and 7-8 have overcome:
the rejections of claims 1-4, 6, and 8 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Watanabe et al. (US 2010/0219397 A1, hereafter Watanabe), 
the rejections of claims 9-10 under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2010/0219397 A1), 
the rejections of claims 11-19 under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2010/0219397 A1) as applied to claims 9-10 above, further in view of Lee et al. (US 2006/0103298 A1, hereafter Lee) and Kai et al. (US 2010/0127616 A1, hereafter Kai), 
the rejections of claim 20 under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2010/0219397 A1) as applied to claims 9-10 above, further in view of Pang et al. (A full-color, low-power, wearable display for mobile applications, SPIE, 03/29/2012), and
the provisional rejections of claims 1-7 and 9-10 on the ground of nonstatutory double patenting as being unpatentable over claim 11 of Application 17/281,665 (hereafter Application ‘665) set forth in the last Office Action. 
The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments see the second paragraph of page 40 through the second paragraph of page 45 of the reply filed 09/07/2022 regarding the rejections of claims 1-4, 6, and 8 under 35 U.S.C. 102(a)(1) and 102(a)(2) by Watanabe, the rejections of claims 9-10 under 35 U.S.C. 103 over Watanabe, the rejections of claims 11-19 under 35 U.S.C. 103 over Watanabe/Lee/Kai, the rejections of claim 20 under 35 U.S.C. 103 over Watanabe/Pang set forth in the Office Action of 06/06/2022 have been considered. 
Applicant argues that the amendments to claim 1 distinguish from compound 1 of Watanabe.
Those rejections have been withdrawn because the rejections refer to Compound 1 of Watanabe; however, Watanabe in view of Wu still reads on all the limitations of the amended claims as explained below. Thus, the rejections of Watanabe in view of Wu are maintained and updated to reject the amended claims. The amendment necessitates new grounds of rejections rendering this Office Action final.
Applicant’s arguments see the second paragraph of page 40 through the second paragraph of page 45 of the reply filed 09/07/2022 regarding the rejections of claims 5-8 under 35 U.S.C. 103 over Watanabe/Wu set forth in the Office Action of 06/06/2022 have been considered. 
Applicant argues that the specific structures of Wu differ from those of the present application in that the specific structures of Wu have to bidentate ligands that are not lined with each other.
Respectfully, the Examiner does not agree.
First, an ordinary skill in the art would not rely on from Wu for the feature of linking two bidentate ligands. The linked imidazole carbene ligands are taught by Watanabe. An ordinary skill in the art would be able to get the Modified Compound 1 of Watanabe wherein two imidazole carbene ligands are liked by an alkyl group as shown below.

    PNG
    media_image1.png
    356
    580
    media_image1.png
    Greyscale

 The only difference between the Modified Compound 1 of Watanabe and the claimed compound is that the Modified Compound 1 of Watanabe has a fused benzene ring which is not a C1-C60 heterocyclic group. The only knowledge that an ordinary skill in the art would rely on from Wu is the benefits of a nitrogen-containing ring (i.e. pyrazine) fused to the imidazole carbene which include increased charge transfer character and tunability of the emission color as taught by Wu ([054], [055].
Secondly, the compounds of Wu (Formula I) encompass a tetradentate ligand comprising two imidazole carbene ligands. Wu teaches that the imidazole carbene ligand of Wu represented by Formula I can have an alkyl substituent at RA and be linked with other bidentate ligand to form a tetradentate ligand ([016]). 
For at least this reason, the applicant’s argument is not found to be persuasive.
Applicant argues that because Watanabe teaches that the disclosed compounds emit blue light, a person having ordinary skill in the art would not have modified the compounds of Watanabe to substantially red-shift those compounds, which would lead to those compounds not emitting blue light (the last paragraph of page 44 through the first paragraph of page 45).
Respectfully, the Examiner does not agree.
The compounds of Wu is directed to a blue phosphorescent emitter ([002]) which is same as the compounds of Watanabe ([001]). An ordinary skill in the art would be motivated to apply the suggestions taught by Wu to the compounds of Watanabe because both inventions have same objective which is to make a blue phosphorescent emitter.
Applicant misinterprets what is described in paragraph [055] of Wu. Applicant recites “Wu appears to teach the cited modifications for substantially red-shifting compounds that emit in the LTV region, but not in the desired visible region” (the last sentence of page 44 of Applicant’s remarks). 
The teaching in paragraphs [055]-[056] is directed to the benefit of fusion of the nitrogen containing ring to the imidazole carbene ligand as a blue phosphorescent emitter. The red shifting effect of Wu is not to make a red emitter, but to make a blue emitter containing other good properties. Wu teaches that the Comparative Compound A and B are not in desirable visible region (i.e. wavelength is too short and emission is out of visible range) due to the lack of the fused nitrogen-containing ring. By substituting the fused benzene ring of the benzimidazole carbene to nitrogen-containing heterocycle such as pyrazine, the compound can achieve a blue phosphorescent emitter having improved properties including color tunability in [054] and increased charge transfer character ([055]), high quantum yield with short excited state lifetime in [055]). The teaching of Wu as a whole is beneficial to the blue phosphorescent emitter of Watanabe; thus, an ordinary skill in the art would have been motivated to apply the teaching of Wu to the compounds of Watanabe used as a blue phosphorescent emitter.
For at least this reason, the applicant’s argument is not found to be persuasive.
In the Declaration filed 09/07/2022 and on pages 45-46 of Applicant’s Remarks of 09/07/2022, Applicant argues that the organic light emitting device of Examples 1 to 6 provides unexpected and desirable results (i.e. smaller driving voltage, higher current efficiency, and longer lifespan) as compared to the Comparative Examples 1 and 3.
For the following reasons, Applicant’s argument is not found to be persuasive.
First, Examples 4-6 are different from Comparative Examples 1 and 3 in multiple different aspects. The devices of Examples 4-6 use different host materials than the devices of Comparative Examples 1 and 3. The emitter compounds in Examples 4-6 are different from those of Comparative Examples 1 and 3. It is unclear whether the change of host material provides the unexpected results or whether the change of the structure of the emitter material provides the unexpected results. At least claims 1-10 do not claim the specific host material. The data are not commensurate in scope with the claims.
With respect to the commensurate in scope with claimed invention, the Examiner points out MPEP 716.02(d), as recited below.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. 
 In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). 
Secondly, the Compound Ir-01 is not the closet prior art. Watanabe exemplifies Compound 1 wherein the ligand corresponding to L12 of Applicant’s Formula 1 is an imidazole carbene ligand which reads on the limitation of Applicant’s Formula 1-2A. Thus, Compound 1 is closer prior art than Compound Ir-01. The ligand corresponding to L12 of Applicant’s Formula 1 in the Compound Ir-01 is the F-substituted phenylpyridine ligand which has substantially different structure from the imidazole carbene ligand of Formula 1-2A or 1-2B. See MPEP 716.02(e).
An affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential).
Third, the comparative compounds (Compounds Ir-01 and 1) differ from the claimed compounds (Compounds BD19, 30, 110) in multiple different places of the structures. The only deficiency of the prior art compound (Compound 1 of Watanabe) as compared to the claimed compound is the nitrogen-containing heterocycle fused to the imidazole carbene ligand. It is unclear whether the surprising and unexpected properties stem from the fused nitrogen-containing heterocycle or the difference in the other part of the structure. The unexpected results are not commensurate in scope with the claims.
For example, Compounds BD19, 30, and 110 are different from Compound Ir-01 in that 1) the imidazole carbene ligand has a fused nitrogen-containing ring (i.e. pyridine or pyrazine) and 2) the bidentate ligand of L12 has significantly different structure (i.e. phenylpyridine vs. aza-benzoimidazole carbene). None of instant claims require the bidentate ligand corresponding to L12 is required to be an imidazole carbene ligand has a fused nitrogen-containing ring. Claim 1 allow to choose Formula 1-2B which does not contain the fused nitrogen-containing ring. The data is not commensurate in scope with the instant claims. 
As another example, Compounds BD19, 30, and 110 are different from Compound 1 of Watanabe in that 1) the imidazole carbene ligand has a fused nitrogen-containing ring (i.e. pyridine or pyrazine) and 2) the bidentate ligand of L12 has a CD3 group. In addition, Compound BD110 has isopropyl group which does not exist in Compound 1 of Watanabe. None of instant claims require the bidentate ligand corresponding to L12 of Applicant’s Formula 1 to have a CD3 group or an isopropyl group. The data is not commensurate in scope with the instant claims. 
Fourth, it is unclear if the unexpected result (i.e. smaller driving voltage, high current efficiency, and longer lifespan) is of greater significance than the benefits taught by the prior arts.
Wu teaches that a nitrogen-containing heterocyclic ring fused to the imidazole can tune the HOMO/LUMO energy levels and change emission color of the complex ([054]). Wu further teaches that increasing the number of nitrogen atoms in the heterocyclic ring may further increase the charge transfer character of the emission ([055]). Wu teaches ([055]) that the metal complexes comprising a fused pyridine ring in Wu’s inventive Compounds 8 through 32 ([074]) and the organic light emitting device comprising the complexes (Example Devices 1-7, 9-11, 13-14) provide with the red-shifting effect relative to those comprising the a fused benzene ring (Comparative compound A in Tables 1, 3-4). The red-shifting effect taught by Wu eventually provides strong MLCT properties, short excited state lifetime, better charge trap, and improved efficiency ([057]), which are beneficial properties to the blue phosphorescent emitter.
The prior arts teach the benefits including emission color tuning, increased charge transfer character of emission, strong MLCT properties, short excited state lifetime, better charge trap, and improved efficiency. It would have been obvious for one of ordinary skills in the art to modify the compound of Watanabe to obtain the benefits taught by Wu. 
The fact that applicant has recognized another advantage (i.e. smaller driving voltage, high current efficiency, and longer lifespan) which would flow naturally from following the suggestion of the prior arts by Wu (i.e. emission color tuning, increased charge transfer character of emission, strong MLCT properties, short excited state lifetime, better charge trap, and improved efficiency) cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
For at least this reason, the applicant’s argument is not found to be persuasive.
Applicant’s arguments see first paragraph of page 47 of the reply filed 09/07/2022 regarding the provisional rejections of claims 1-7 and 9-10 on the ground of nonstatutory double patenting as being unpatentable over claim 11 of Application 17/281,665 (hereafter Application ‘665) set forth in the Office Action of 06/06/2022 have been considered. 
Applicant argues that the amendment of claim 1 distinguishes from Compound 107 of Application ‘665.
Those rejections have been withdrawn because the rejections refer to Compound 107 of Application ‘665 which does not read on the amended claim 1; however, Wu teaches the benefits of the fused nitrogen-containing heterocyclic ring to the imidazole carbene ligand. It would have been obvious to incorporate a nitrogen-containing heterocyclic ring to the imidazole carbene ligand of Compound 107 of Application ‘665. New grounds of rejections are applied using the teaching reference by Wu. The amendment necessitates new grounds of rejections.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2010/0219397 A1, hereafter Watanabe) in view of Wu et al. (US 2012/0228583 A1, hereafter Wu).
Regarding claims 1, 3-5, and 7-10, Watanabe discloses an organometallic compound represented by Formula (1) ([083]-[095]) having the metal carbene bond ([082]) and used for an organic light emitting device ([049]). 

    PNG
    media_image2.png
    387
    573
    media_image2.png
    Greyscale

In Formula (1) of Watanabe, L1 and L3 can be each independently a divalent aromatic hydrocarbon group having 6 to 30 ring carbon atoms; L2 and L4 can be each independently a monovalent group which has carbene carbon and which may have a substituent ([093]-[094]).
Watanabe exemplifies Compound 1 ([251]).
Watanabe discloses an organic light emitting device comprising a first electrode (anode), a hole injection layer, an emission layer comprising the compound of Watanabe, an electron injection layer, and a second electrode (cathode) ([196]).
Watanabe does not disclose a specific organic light emitting device comprising the Compound 1 of Watanabe; however, Watanabe does teach the compounds of Watanabe represented by formula (1) of Watanabe can be used as a dopant of the emission layer of the organic light emitting device of Watanabe with a host material ([193], [195], [238]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound 1 of Watanabe by using it as the dopant material of the emission layer of an organic light emitting device of Watanabe with a host material.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The substitution of dopants represented by Formula (1) of Watanabe in the organic light emitting device of Watanabe would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light-emitting device.
The modification provides the Modified organic light emitting device of Watanabe comprising a first electrode (anode), a hole injection layer, an emission layer comprising the Compound 1 of Watanabe as a dopant and a host, an electron injection layer, and a second electrode (cathode).
The imidazole carbene rings of the Compound 1 of Watanabe at the positions corresponding to the L2 and L4 of Formula (1) of Watanabe (see the figure above) does not have fused benzene ring; however, Watanabe does teach a benzene-fused imidazole carbene ligand at position L2 and L4 of Formula (1) ([119]-[120]).

    PNG
    media_image3.png
    217
    651
    media_image3.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound 1 of Watanabe by substituting the imidazole carbene rings corresponding to L2 and L4 of Formula (1) of Watanabe with benzoimidazole carbene ring.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Both imidazole carbene and benzoimidazole carbene structures are alternative options for the variable L2 and L4 of Formula (1). The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of benzoimidazole as L2 and L4 of Formula (1) of Watanabe would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light-emitting device.
The modification provides Modified Compound 1 of Watanabe as shown below.

    PNG
    media_image1.png
    356
    580
    media_image1.png
    Greyscale

The ring fused to the imidazole carbene ring of the Modified Compound 1 of Watanabe is benzene which is not a nitrogen-containing heterocyclic ring.
Wu discloses organometallic compounds having an imidazole carbene ligand having a nitrogen-containing ring fused to the imidazole carbene ligand ([052]; Formula I in [015]).
Wu teaches that a nitrogen-containing heterocyclic ring fused to the imidazole can tune the HOMO/LUMO energy levels, change emission color of the complex ([054]), and increase the charge transfer character of the emission ([055]). Wu further teaches that the compounds having two nitrogen atoms in the ring fused to the carbene can have high quantum yield with short excited state lifetime ([055]).
Wu teaches ([055]) that the nitrogen-containing fused ring in Wu’s inventive Compound 5 ([073]) provides with a substantial red-shifting effect relative to Comparative compound A ([229]), as shown below (Note difference between two structures marked in dashed circles).

    PNG
    media_image4.png
    311
    557
    media_image4.png
    Greyscale

Wu teaches the red shifting provides the device comprising the compound with improved efficiency ([057]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the Modified Compound 1 of Watanabe by replacing the benzene ring fused to the imidazole carbene ring with the nitrogen containing ring of pyrazine, as taught by Wu. 
The motivation of doing so would provide the complex with tunability of the HOMO/LUMO energy levels and the emission color, increased charge transfer character of emission, and high quantum yield with short excited state lifetime, based on the teaching of Wu.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic light emitting device.

    PNG
    media_image5.png
    337
    612
    media_image5.png
    Greyscale

The organometallic complex of Watanabe as modified by Wu has identical structure as the organometallic compound of Formula 1 of claim 1, wherein M11 is Ir; L11 is Formula 1-1B; L12 is Formula 1-2B; R11, R12, R13, R14, R15, R16, and R17 are each hydrogen; R19 is a substituted or unsubstituted C1-C60 alkyl group (methyl); b11 to b14, b17, and b18 are each 4; ring A13, A14, and A16 are each C1-C60 heterocyclic group (pyrazine); n11 is 4, and the organometallic compound is not 
    PNG
    media_image6.png
    272
    208
    media_image6.png
    Greyscale
, meeting all the limitations of claims 1, 3-5, and 7.
The organometallic complex of Watanabe as modified by Wu have identical structure as the organometallic complexes BD25 of claim 8, meeting all the limitations of claim 8.
The modification also provides the Organic light emitting device of Watanabe as modified by Wu comprising a first electrode (anode), a hole injection layer, an emission layer comprising the Compound of Watanabe as modified by Wu as a dopant and a host, an electron injection layer, and a second electrode (cathode), meeting all the limitations of claims 9-10.

Claims 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2010/0219397 A1) in view of Wu et al. (US 2012/0228583 A1) as applied to claims 9-10 above, further in view of Lee et al. (US 2006/0103298 A1, hereafter Lee) and Kai et al. (US 2010/0127616 A1, hereafter Kai).
Regarding claims 11-19, the Organic light emitting device of Watanabe as modified by Wu reads on all the features of claims 9-10 as outlined above. 
The Organic light emitting device of Watanabe as modified by Wu comprises a first electrode (anode), a hole injection layer, an emission layer comprising the Compound of Watanabe as modified by Wu as a dopant and a host, an electron injection layer, and a second electrode (cathode).
Watanabe does not disclose a specific organic light emitting device comprising two host materials in the light emitting layer; however, Watanabe does teach a carbazole-based material can be used as the host material of the emission layer of the device of Watanabe ([238]).
Lee discloses an organic light emitting device wherein the emission layer comprises a phosphorescent dopant and at least two host materials (Abstract).
Lee teaches that use of two host materials in the emission layer of an organic light emitting is beneficial because the second host material can suppress crystallization of the first host material ([028], [031]).
Lee further teaches that the first host compound has hole transporting characteristics and the second host compound has electron transporting characteristics, thereby improving device efficiency ([031]). Lee exemplifies a carbazole-based first host compound, mCP (“m-biscarbazolylphenyl” in [029]) and a triazine-based second host compound ([031]).

    PNG
    media_image7.png
    187
    451
    media_image7.png
    Greyscale

The compound mCP has identical structure as the third compound of Formula 3 of claim 12, wherein X31 is N(R33); X32 is a single bond; ring A31 and ring A32 are each C5-C60 carbocyclic group (benzene); R31 and R32 are each hydrogen; b31 and b32 are each 4; R33 is a substituted or unsubstituted C6-C60 aryl group (N-carbazolylphenyl).
Kai discloses a compound (Formula (1) in [027]) used as the host material with a phosphorescent dopant of the emission layer of an organic light emitting device ([052]; Example 14 of [087]-[088]).

    PNG
    media_image8.png
    287
    480
    media_image8.png
    Greyscale

Kai exemplifies a triazine-based Compound 34 as the subspecies of Formula (1) ([051], [063]).
The Compound 34 of Kai has identical structure as the second compound represented by Formula 2 of claim 12, wherein X21 is N; X22 is C(R22), X23 is N; X24 is C(R24), X25 is N; X26 is C(R26); R22 is a substituted or unsubstituted C6-C60 aryl group (terphenyl); and R24 and R26 are each substituted or unsubstituted monovalent non-aromatic condensed heteropolycyclic group (carbazole).
Kai teaches that the compounds of Kai shows extremely high durability against one-electron oxidation and one-electron reduction and provide the organic light emitting device comprising the compound with low driving voltage, high luminance, and excellent driving stability and durability ([037], [092]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Organic light emitting device of Watanabe as modified by Wu by incorporating a carbazole-based host compound mCP and a triazine-based host compound, Compound 34 of Kai, as taught by Watanabe, Lee, and Kai.
The motivation of doing so would have been to provide the organic light emitting device with suppressed crystallization and improve device efficiency based on the teaching of Lee, and provide extremely high durability against one-electron oxidation and one-electron reduction and provides the organic light emitting device comprising the compound with low driving voltage, high luminance, and excellent driving stability and durability, based on the teaching of Kai.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Watanabe teaches a carbazole-based material can be used as the host material of the emission layer of the device of Watanabe ([238]). The compound mCP is a carbazole-based compound. The substitution of the host material of the emission layer of the organic light emitting device of Watanabe with a carbazole-based compound mCP would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Lee teaches an electron transporting host material can be a triazine-based compound ([031]). The Compound 34 of Kai is a triazine-based host compound. The substitution of the electron transport host compound with the Compound 34 of Kai would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides the Organic light emitting device of Watanabe as modified by Lee and Kai comprising a first electrode (anode), a hole injection layer, an emission layer comprising the Compound of Watanabe as modified by Wu as a dopant, mCP as a second compound, and Compound 34 of Kai as a third compound, an electron injection layer, and a second electrode (cathode).
The Organic light emitting device of Watanabe as modified by Lee and Kai reads on the claim limitation above but fails to teach that 1) the second compound and the third compound form an exciplex, and the organometallic compound and at least one selected from the second compound and the third compound do not form an exciplex; and 2) a decay time of delayed fluorescence in a time-resolved electroluminescence (TREL) spectrum of the organic light emitting device is about 50 ns or more.
It is reasonable to presume that the Organic light emitting device of Watanabe as modified by Lee and Kai reads on the claim limitation.
Support for said presumption is found in the use of like materials which result in the claimed property. 
The instant specification discloses that the second compound and the third compound form an exciplex, and the organometallic compound and at least one selected from the second compound and the third compound do not form an exciplex ([112]-[114]).
The instant specification further discloses that the time-resolved electroluminescence (TREL) spectrum of the organic light-emitting device of the current invention provides the decay time of delayed fluorescence can be 50 ns or more ([242]).
The Compound of Watanabe as modified by Wu has identical structure as the organometallic compound of the invention represented by Formula 1 as outlined above.
The host compounds (Compound 34 of Kai and mCP) are each identical to the second and third compounds of the invention represented by Formulas 2 and 3, respectively, as outlined above.
Furthermore, all the material of the emission layer including the organometallic emitter compound (Compound of Watanabe as modified by Wu) and the host compounds (Compound 34 of Kai and mCP) are identical to the Applicant’s specific embodiments (BD1, ETH49, and HTH1 in [102] and [241]).
Thus, the Organic light emitting device of Watanabe as modified by Lee and Kai reads on the claim limitation; 1) the second compound and the third compound form an exciplex, and the organometallic compound and at least one selected from the second compound and the third compound do not form an exciplex; and 2) a decay time of delayed fluorescence in a time-resolved electroluminescence (TREL) spectrum of the organic light emitting device is about 50 ns or more, meeting all the limitations of claims 11-13, 15, and 17-19.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Organic light emitting device of Watanabe as modified by Lee and Kai is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
R27 does not occur in the second compound, Compound 34 of Kai, because R22, R24, and R26 are not *-(L21)a21-(R27)b27. Neither claim 12 nor claim 14 requires R22, R24, and R26 to be *-(L21)a21-(R27)b27. That is, when R22, R24, and R26 are not selected *-(L21)a21-(R27)b27, R27 is not present. The limitation of claim 14 met in the case that *-(L21)a21-(R27)b27 is not present. Therefore, Compound 34 of Kai read on all the limitations of claim 14.
R37 does not occur in the third compound, mCP, because R33 is not *-(L31)a31-(R37)b37. Neither claim 12 nor claim 16 requires R33 to be *-(L31)a31-(R37)b37. That is, when R33 is not selected *-(L31)a31-(R37)b37, R37 is not present. The limitation of claim 16 met in the case that *-(L31)a31-(R37)b37 is not present. Therefore, mCP reads on all the limitations of claim 16.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2010/0219397 A1) in view of Wu et al. (US 2012/0228583 A1) as applied to claims 9-10 above, further in view of Pang et al. (A full-color, low-power, wearable display for mobile applications, SPIE, 03/29/2012, hereafter Pang).
Regarding claim 20, the Organic light emitting device of Watanabe as modified by Wu reads on all the features of claims 9-10 as outlined above. 
The Organic light emitting device of Watanabe as modified by Wu comprises a first electrode (anode), a hole injection layer, an emission layer comprising the Compound of Watanabe as modified by Wu as a dopant and a host, an electron injection layer, and a second electrode (cathode).
Pang discloses an electronic apparatus (“flexible active matrix OLED display” in Fig. 3) comprising an organic light-emitting device (“C: OLED” in Fig. 3) and a thin film transistor (“thin-film transistor”; “B: TFT” in Fig. 3).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Modified organic light-emitting device of Watanabe  by incorporating the device into the electronic apparatus of Pang, as taught by Pang.
The motivation of doing so would have been to make a flexible active matrix OLED display.
Furthermore, the modification would have been a combination of prior art elements according to known material and method to achieve predictable results. See MPEP 2143(I)(A). Additionally, the substitution of the organic light-emitting device in the electronic apparatus would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an electronic apparatus.
The modification provides an apparatus comprising the Organic light emitting device of Watanabe as modified by Wu, and a thin film transistor, wherein the first electrode of the organic light emitting device is electrically coupled to the source electrode or the drain electrode of the thin film transistor, meeting all the limitations of claim 20.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5, 7, and 9-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of Application 17/281,665 (hereafter Application ‘665) in view of Wu et al. (US 2012/0228583 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed at the same aspects of the same invention. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claims 1, 3-5, 7, and 9-10, claim 11 of Application ‘665 discloses an organic light emitting device comprising a first electrode (anode), an emission layer comprising a dopant, and a second electrode (cathode), wherein the dopant is the organometallic Compound 107.

    PNG
    media_image9.png
    284
    542
    media_image9.png
    Greyscale

Application ‘665 does not discloses a specific organic light emitting device comprising the Compound 107 as the dopant of the organic light emitting device; however, Application ‘665 does teach the compound 107 of Application ‘665 can be used as the dopant of the emission layer of the organic light emitting device of Application ‘665 (claim 11).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound 107 of Application ‘665 by using it as the dopant of the emission layer of an organic light emitting device of Application ‘665.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The substitution of the dopants of Application ‘665 of the emission layer of the organic light emitting device of Application ‘665 would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The choice of Compound 107 would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light-emitting device.
The modification provides the Modified organic light emitting device of Application ‘665 comprising a first electrode (anode), an emission layer comprising the Compound 107 of Application ‘665 as a dopant, and a second electrode (cathode).
The imidazole carbene ligand of Compound 107 of Application ‘665 does not have a nitrogen-containing heterocyclic ring.
Wu discloses organometallic compounds having carbene structure, wherein the organic ligand (“imidazole carbene ligand”) having a nitrogen-containing fused rings ([052]).
Wu teaches that a nitrogen-containing heterocyclic ring fused to the imidazole can tune the HOMO/LUMO energy levels, change emission color of the complex ([054]), and increase the charge transfer character of the emission ([055]). Wu further teaches that the compounds having two nitrogen atoms in the ring fused to the carbene can have high quantum yield with short excited state lifetime ([055]).
Wu teaches ([055]) that the metal complexes comprising a fused pyridine ring in Wu’s inventive Compounds 8 through 32 ([074]) and the organic light emitting device comprising the complexes (Example Devices 1-7, 9-11, 13-14) provide with the red-shifting effect relative to those comprising the a fused benzene ring (Comparative compound A in Tables 1, 3-4). Wu teaches the red shifting provides the device comprising the compound with improved efficiency ([057]).
Wu exemplifies a pyrazine ring as the fused nitrogen-containing ring ([052] and Compound 5 in [073]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the Compound 107 of Application ‘665 by incorporating a pyrazine ring fused to the imidazole carbene ligand as taught by Application ‘665.
The motivation of doing so would provide the complex with tunability of the HOMO/LUMO energy levels and the emission color, increased charge transfer character of emission, and high quantum yield with short excited state lifetime, based on the teaching of Wu.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic light emitting device.

    PNG
    media_image10.png
    357
    522
    media_image10.png
    Greyscale

The organometallic complex of Application ‘665 as modified by Wu has identical structure as the organometallic compound of Formula 1 of claim 1, wherein M11 is Ir; L11 is Formula 1-1B; L12 is Formula 1-2B; R11, R12, R13, R14, R15, R16, and R17 are each hydrogen; R18 is a substituted or unsubstituted C6-C60 aryl group (diisopropylphenyl); R19 is a substituted or unsubstituted C1-C60 alkyl group (methyl); b11 to b14, and b17 are each 4; b18 is 1; ring A13, A14, and A16 are each C1-C60 heterocyclic group (pyrazine and pyridine); n11 is 4; and the organometallic compound is not 
    PNG
    media_image6.png
    272
    208
    media_image6.png
    Greyscale
, meeting all the limitations of claims 1, 3-5, and 7.
The modification also provides the Organic light emitting device of Application ‘665 as modified by Wu comprising a first electrode (anode), an emission layer comprising the Compound of Application ‘665 as modified by Wu as a dopant, and a second electrode (cathode), meeting all the limitations of claims 9-10.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/SEOKMIN JEON/Examiner, Art Unit 1786